DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 02/02/2021 has been entered. Claims 1-20 remain pending in the application. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 incorporated allowable subject matter “an upper clearance cut formed in the body proximate the upper flange, the upper clearance cut comprising an opening in the body that provides access to the threaded extension from the first upper inboard post and the threaded extension from the upper outboard post” indicated as allowable in the Final Office Action dated 12/21/2020.
Claims 2-6 are also allowed by virtue of their dependency on claim 1.
Claim 7 also contains allowable subject matter “an upper clearance cut formed in the body proximate the upper flange, the upper clearance cut comprising an opening in the body that provides access to the threaded extension from the first upper inboard post and the threaded extension from the upper outboard post”.
	Claims 8-16 are also allowed by virtue of their dependency on claim 7.
	Claim 17 recites “wherein the threaded extension from the first upper inboard post is accessible via an upper clearance cut formed in the board beam, the upper clearance cut comprising an opening in the inboard beam” having the same scope as the allowable subject matter of claim 1.
Claims 18-20 are also allowed by virtue of their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745